Plaintiff’s attorney, having marked the case “ ready ” on four consecutive days, was responsible for not being actually ready to proceed to trial when the ease was reached for trial. However, in view of all the circumstances here present, his conduct was not of such inexcusable nature as to warrant dismissal of the complaint. Hence, the unconditional denial of plaintiff’s motion to open its default was an improvident exercise of discretion. Nolan, P. J., Beldoek, Ughetta, Kleinfeld and Brennan, JJ., concur.